Citation Nr: 0106325	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  00-00 790	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a scar, status post appendectomy.

2.  Entitlement to service connection for residuals of an 
ectopic pregnancy.

3.  Entitlement to service connection for residuals of a 
cesarean section birth.


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran had active service from September 1982 to June 
1986.  Her claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  


FINDINGS OF FACT

1.  The VA has obtained and fully developed all evidence 
necessary for the equitable disposition of the veteran's 
claims of entitlement to an initial evaluation in excess of 
10 percent for a scar, status post appendectomy, and 
entitlement to service connection for residuals of an ectopic 
pregnancy.

2.  The veteran has a 3 centimeter by 3 centimeter scar and a 
mildly to moderately disfiguring, protruding skin tag in the 
McBurney's area.

3.  There is no medical evidence of record establishing that 
the veteran currently has residuals of an ectopic pregnancy.


CONCLUSIONS OF LAW

1.  The evidence does not satisfy the criteria for 
entitlement to an evaluation in excess of 10 percent for a 
scar, status post appendectomy.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991), as amended by Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(to be codified as amended at 38 U.S.C.A. § 5107); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.118, Diagnostic Code 7804 (2000).

2.  No residual of an ectopic pregnancy was incurred in 
service.  38 U.S.C.A. § 1131, 5107 (West 1991), as amended by 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.102, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Evaluation

The veteran claims that the evaluation assigned a residual 
scar of her in-service appendectomy should be increased to 
reflect more accurately the severity of her scar 
symptomatology.  In December 1998, the RO afforded the 
veteran a VA examination in support of her claim, and since 
the veteran filed this claim, she has not identified any 
outstanding post-service evidence that needs to be obtained 
and associated with her claims file.  The Board thus believes 
that the RO has fulfilled its duty to assist the veteran by 
securing and fully developing all relevant evidence necessary 
for the equitable disposition of the veteran's claim for a 
higher initial evaluation for residuals of an appendectomy. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2000).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2000).

The RO granted the veteran service connection and assigned 
her a 10 percent evaluation for a scar, status post 
appendectomy, in January 1999.  The RO based the 10 percent 
evaluation on findings of a December 1998 VA examination.  
During this examination, the veteran complained of a sharp 
pain at the McBurney's site, near the area of the 
appendectomy scar.  She indicated that she experienced the 
pain once every two weeks, for the entire day, and that rest, 
alone, alleviated the pain.  The VA examiner noted and took 
photographs showing a 3 centimeter by 3 centimeter 
appendectomy scar and a protruding skin tag in the McBurney's 
area.  He also noted that the veteran complained of 
tenderness to touch at the affected site, but that there was 
no drainage, inflammation or edema in that area.  In 
addition, he noted that the color of the scar matched the 
color of the surrounding skin.  In the findings section of 
his report, he characterized the skin tag as moderately 
disfiguring, but in the diagnosis section of his report, he 
characterized it as mildly disfiguring.  The claims file 
contains VA outpatient treatment records dated after the VA 
examination, but they do not reflect treatment for the scar 
or skin tag or any other residual of the veteran's in-service 
appendectomy. 

The RO has evaluated the veteran's appendectomy scar as 10 
percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 
(DC) 7804 (2000).  This code provides that scars that are 
superficial, tender and painful on objective demonstration 
warrant a 10 percent evaluation.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  An evaluation in excess of 10 percent 
may be assigned for certain scars disfiguring the head, face 
or neck or resulting from burns.  See 38 C.F.R. § 4.118, DCs 
7800, 7801.  Other scars are to be rated on limitation of 
motion of the part affected.  38 C.F.R. § 4.118, DC 7805.

Based on the evidence of record, the Board concludes that the 
veteran's appendectomy scar disability picture more nearly 
approximates the criteria for a 10 percent evaluation.  The 
record contains evidence, albeit subjective, establishing 
that the veteran's scar and skin tag are superficially tender 
and painful.  An evaluation in excess of 10 percent may not 
be assigned under DC 7800, however, because the scar 
disfigures the veteran's abdomen, not her head, face or neck.  
An evaluation in excess of 10 percent also may not be 
assigned under DC 7801 because the scar is not the result of 
a burn.  Rather, it is the result of surgery.  Finally, if 
the Board were to rate the scar based on limitation of 
function of the part affected, which in this case is the 
abdomen, a higher evaluation would not be warranted.  During 
the December 1998 VA examination, the examiner did not 
indicate that the veteran had functional limitation due to 
the scar and skin tag.  Rather, he indicated that they caused 
mild to moderate disfigurement.  These findings are 
contemplated in the 10 percent evaluation that is currently 
assigned.  

In summary, the veteran has been shown to have a mildly to 
moderately disfiguring appendectomy scar and skin tag, which 
subjectively cause pain. As previously indicated, these 
symptoms more nearly approximate the criteria for the 10 
percent evaluation that is currently assigned under DC 7804.  
The preponderance of the evidence is against a higher 
evaluation for this disability; therefore, the veteran's 
claim for this benefit must be denied.  

The Board has evaluated the aforementioned disability 
pursuant to schedular criteria.  The evidence of record in 
this case does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R.  § 
3.321(b)(1) (2000).  The veteran has not asserted that her 
disability markedly interferes with her employability.  
Moreover, the record does not reflect that the veteran has 
sought frequent outpatient treatment or hospital care for 
this disability.  Accordingly, the Board concludes that the 
veteran's claim need not be submitted for consideration of an 
assignment of an extraschedular evaluation pursuant to 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Service Connection - Residuals of an Ectopic Pregnancy

The issues before the Board include whether the veteran is 
entitled to service connection for residuals of an ectopic 
pregnancy.  The RO denied this claim in January 1999 on the 
basis that it was not well grounded.  During the pendency of 
this appeal, however, new legislation was passed that 
eliminates the need for a claimant to submit a well-grounded 
claim and amplifies the VA's duty to assist a claimant in the 
development of his or her claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3(a), 4, 114 
Stat. 2096 (2000) (to be codified at 38 U.S.C.A. 
§§ 5103A, 5107(a)).  This legislation now necessitates the 
Board to proceed directly to an adjudication of the merits of 
the veteran's claim for service connection (provided it finds 
that the VA has fulfilled its duty to assist) without 
determining whether the claim is well grounded.  In this 
case, for the reason that follows, the Board's decision to 
proceed as required does not prejudice the veteran in the 
disposition of this claim.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  

In its September 1999 statement of the case, the RO notified 
the veteran of all regulations pertinent to service 
connection claims, including those relating to well-
groundedness, informed her that it had denied her claim for 
service connection for residuals of an ectopic pregnancy 
because she had not submitted evidence establishing that she 
underwent surgery in service for such a condition and had 
residuals of that surgery (evidence that was previously 
required to well ground a claim and that is still required to 
grant a claim on the merits), and provided the veteran an 
opportunity to present argument on this matter.  The veteran 
took advantage of this opportunity by subsequently submitting 
written statements in January 2000, March 2000, and August 
2000.  Clearly, the veteran was afforded due process of law 
as a result of the actions taken by the RO. 

The question then becomes whether, according to the new 
legislation, the VA has fulfilled its duty to assist the 
veteran in developing her claim.  This legislation provides 
that the VA must afford the claimant a medical examination 
when such an examination is necessary to make a decision on 
the claim.  An examination will be considered necessary when, 
taking into consideration all information and lay or medical 
evidence (including statements of the veteran), the record 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of disability 
that may be associated with his or her period of active 
service and there is insufficient medical evidence of record 
for the VA to decide the claim.  In addition, if the VA 
receives a complete or substantially complete application, it 
must notify the claimant and his or her representative of any 
information, medical or lay evidence, not previously provided 
that is necessary to substantiate the claim.

In this case, in July 1998, the RO provided the veteran an 
opportunity to submit in-service and post-service medical 
evidence in support of her claim.  In addition, in December 
1998, the RO afforded the veteran a VA examination of her 
claimed disabilities.  To date, the veteran has not submitted 
any medical evidence in support of this claim; therefore, the 
only available medical evidence of record is the December 
1998 VA examination report.  Inasmuch as the Board is not 
aware of any other evidence that might substantiate the 
veteran's claim for service connection for residuals of an 
ectopic pregnancy, the Board believes that the VA has 
fulfilled its duty to assist the veteran in obtaining and 
fully developing all of the facts relevant to this claim.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (2000).  
Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

The veteran served on active duty from September 1982 to June 
1986.  She alleges that she had laparoscopic surgery for an 
ectopic pregnancy in 1985, but her service medical records 
are unclear as to this matter.  In February 1985, she was 
hospitalized for a culdocentesis and an ultrasound, and based 
on findings from these procedures, a physician diagnosed 
"probable early intrauterine pregnancy, doubt ectopic 
pregnancy."  During treatment for unrelated conditions later 
in 1985, however, a previous ectopic pregnancy was 
occasionally noted for historical purposes.  In addition, on 
separation examination in May 1986, the veteran reported an 
ectopic pregnancy in January or February 1985, and the 
examiner noted "ectopic...age 20...no sequellae [sic]."  In any 
event, for the sake of further discussion, the Board accepts 
that the veteran had an ectopic pregnancy in service. 

The veteran claims that she currently has residuals of her 
in-service ectopic pregnancy and laparoscopic surgery.  Post-
service medical evidence, specifically, a VA examination 
report dated December 1998, does not support the veteran's 
claim as it fails to establish that the veteran has received 
treatment for or been diagnosed with residuals of an ectopic 
pregnancy and related surgery.  This report, which is the 
only pertinent post-service medical evidence of record, 
establishes that the veteran has no visible scar or any other 
residual from laparoscopic surgery for an ectopic pregnancy. 

To merit an award of service connection under 38 U.S.C.A. 
§ 1131, the veteran must submit competent evidence 
establishing the existence of a present disability resulting 
from service.  See Gilpin v. West, 155 F.3d 1353, 1355-1356 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In 
this case, there is simply no evidence other than the 
veteran's own assertions establishing that the veteran 
currently has residuals of an in-service ectopic pregnancy.  
Unfortunately, the veteran's assertions in this regard are 
insufficient to establish the existence of a present 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that laypersons are not competent to offer 
medical opinions).  Inasmuch as the veteran has failed to 
submit competent evidence establishing the existence of a 
present disability resulting from service, her claim of 
entitlement to service connection for residuals of an ectopic 
pregnancy must be denied.  



ORDER

An evaluation in excess of 10 percent for a scar, status post 
appendectomy, is denied.

Service connection for residual of an ectopic pregnancy is 
denied.


REMAND

The veteran also claims that she is entitled to service 
connection for residuals of a cesarean section performed in 
1986, after her discharge from active service.  The Board 
finds that additional development by the RO is necessary 
before deciding the merits of the veteran's remaining claim. 
 As previously noted, during the pendency of this appeal, a 
bill was passed that eliminates the need for a claimant to 
submit a well-grounded claim and amplifies the VA's duty to 
assist a claimant in the development of her claim. The newly 
passed legislation provides that, in the case of a claim for 
disability compensation, the VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit provided there is a 
reasonable possibility that such assistance will aid in 
substantiating the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C.A. § 5103A).  To date, the RO has 
not yet undertaken any development required by the new 
legislation, nor has it considered the veteran's claim for 
service connection for residuals of a cesarean section 
pursuant thereto.

A December 1998 VA examination report confirms that the 
veteran has a scar from a cesarean section; however, the 
record does not establish when the cesarean section was 
performed.  The veteran's service medical records confirm 
that the veteran was pregnant in 1986, at the time she was 
discharged from service.  The veteran asserts that she later 
gave birth via a cesarean section at Homestead Air Force Base 
in Florida, in 1986, but there are no post-service medical 
records confirming this assertion.  Moreover, the veteran's 
application for compensation reflects that the veteran has 
two children, one of whom was born in 1986, and the other of 
whom was born in 1990.  Inasmuch as it is possible that the 
cesarean section was performed in 1990, the Board must remand 
this claim to the RO for the purpose of obtaining the 
veteran's 1986 delivery records.  Certainly, there is a 
reasonable possibility that the veteran could substantiate 
her claim by obtaining the evidence mentioned.   

In addition, while this claim is being remanded for the 
purpose noted above, the RO should contact the veteran and 
request her to identify any additional evidence she wishes to 
have considered in connection with her appeal.

This case is remanded to the RO for the following 
development:

1.  The RO should contact the veteran and 
request her to provide the names and 
addresses of all health care providers 
who treated her pregnancy in 1986.  After 
securing any necessary authorizations, 
the RO should obtain and associate with 
the claims file all treatment records 
identified, including those from the 
Homestead Air Force Base in Florida.

2.  Thereafter, the RO should undertake 
any other development necessary to comply 
with the requirements of the Veterans 
Claims Assistance Act of 2000.  It should 
then readjudicate the veteran's claim.  
If the RO denies the benefit sought, it 
should provide the veteran a supplemental 
statement of the case and afford her an 
opportunity to respond thereto before the 
record is returned to the Board for 
further appellate review.

The purpose of this REMAND is to ensure that the veteran is 
afforded due process and to obtain additional medical 
information.  The Board intimates no opinion as to the merits 
of this appeal.  The veteran is free to submit additional 
evidence and argument on the matter being remanded; however, 
no action is required until she is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 



